Title: From James Madison to William Savage, 7 June 1803
From: Madison, James
To: Savage, William


Sir.
Department of State, June 7th. 1803.
I duly received your letter of the 5th. of April last, and enclose a copy of the act of Congress passed at the last session to prevent the importation of certain obnoxious persons. As its object is to reinforce the laws of the individual States, these laws are the criterion of the exclusions. I also enclose proof of Thomas Holland, who is detained on board the frigate Decade, being a Citizen of the United States, and entitled to be discharged. Be pleased to forward the letter which accompanies it.
Your accounts, except those contained in your letter of the 5th. April last, have been examined at the Treasury and Navy Departments. The three enclosed Schedules exhibit the present state of them, and that a considerable part of your charges could not be admitted. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:480–81.



   
   JM referred to “An Act to prevent the importation of certain persons into certain states, where, by the laws thereof, their admission is prohibited,” which barred the bringing of “any negro, mulatto, or other person of colour” who was not a U.S. citizen into U.S. ports in states that prohibited the same on pain of a fine of $1,000 per person imported (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:205–6).


